Sheldon E. Winters
Lessmeier & Winters, LLC
8800 Glacier Highway Suite 226
Juneau, AK 99501
PH: 907-796-4999
swinters@lessmeier-winters.com
Attorneys for Plaintiffs

                       UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ALASKA AT JUNEAU

 DYLAN LISTBERGER, on his own behalf,
 and as parent on behalf of DELTA RAE
 LISTBERGER; and TIMOTHY SEAN
 MORSE, Personal Representative of the
 Estate of Stacie Rae Morse, solely on behalf
 of and as Trustee for Dylan Listberger,

                      Plaintiffs,
        vs.

 GUARDIAN FLIGHT, LLC and d/b/a
 GUARDIAN FLIGHT ALASKA;
 GUARDIAN FLIGHT, INC.; GUARDIAN
 FLIGHT HOLDINGS, INC.; AIR MEDICAL
 GROUP HOLDINGS, INC.; TEXTRON
 AVIATION, INC.; DOES 1 – 10; DOE                 Case NO: 1:21-CV-00003-JMK
 ENTITIES 1 – 10,
                   Defendants.

   NON-OPPOSED MOTION FOR EXTENSION OF TIME AND NOTICE OF
                        SETTLEMENT

       Plaintiffs, with Defendant Guardian Flight LLC’s consent, hereby give notice that

this case has settled. Pending the filing of final dismissal documents, which is expected

to be accomplished within 4 weeks if not sooner, Plaintiffs move for an extension of time

to June 14, 2021, for the filing of its Reply to the Defendant Guardian Flight LLC’s


NON-OPPOSED MOTION FOR EXTENSION OF TIME and NOTICE OF SETTLEMENT                 Page 1
Listberger et al v. Guardian Flight LLC et al.; Case NO. 1:21-CV-00003-JMK


        Case 1:21-cv-00003-JMK Document 19 Filed 05/12/21 Page 1 of 2
Opposition to Plaintiffs’ Motion for Remand. Counsel for Defendant Guardian Flight

LLC has agreed to the extension and agreed not to oppose this motion.

       DATED this 12th day of May 2021, at Juneau, Alaska.

                                                 LESSMEIER & WINTERS, LLC
                                                 Attorneys for Plaintiffs
                                              By: s/ Sheldon E. Winters
                                                 Sheldon E. Winters, AK Bar 8511209

Certificate of Service
I certify on May 12, 2021, a copy of
the foregoing was served by ECF on
counsel registered to receive electronic notices:

Robert L. Richmond & Marc G. Wilhelm
Richmond & Quinn
360 K Street Suite 200
Anchorage, AK 996501

s/ Sheldon E. Winters




NON-OPPOSED MOTION FOR EXTENSION OF TIME and NOTICE OF SETTLEMENT                     Page 2
Listberger et al v. Guardian Flight LLC et al.; Case NO. 1:21-CV-00003-JMK


          Case 1:21-cv-00003-JMK Document 19 Filed 05/12/21 Page 2 of 2
